Mr. Justice Phillips delivered the opinion of the court: By the proposal for bids as advertised, the board required evidence to be furnished of ability to do the work and of necessary pecuniary resources to fulfill the conditions of the contract. It necessarily reserved to itself the determination of the sufficiency of that evidence. The act under which authority to advertise for bids existed, expressly provided the board should have power to let to the lowest responsible bidder, and to reject any and all bids and re-advertise. The board having reserved to itself the right to pass upon the evidence of the pecuniary resources and ability to do the work, and being, under the act, vested with the power to determine the lowest responsible bidder, it is by the act made the judge to determine the qualifications of the bidders. When the statute vests a discretion in a municipal body to determine a question, it is not the province of the courts to determine and control that discretion. The mandatory injunction applied for to compel the letting of the contract to appellants is in the nature of a mandamus, and is an attempt to control a discretion that is judicial in its nature. The duty of examining the proposals, determining the responsibility and awarding the contract is judicial in its nature and character, and the awarding the contract is a judicial act, which is not within the province of the courts to control by mandamus or mandatory injunction. (East River Gas Light Co. v. Donnelly, 93 N. Y. 55; People ex rel. v. Gleason, 121 id. 631; Erving v. Mayor, 131 id. 133; State ex rel. v. McGrath, 91 Mo. 386; State ex rel. v. Shelby Co. 36 Ohio, 326; Douglas v. Commonwealth ex rel. 108 Pa. St. 559; Hoole v. Kinkead, 16 Nev. 217.) Nor can the courts, in the absence of fraud, restrain the trustees from entering into such contract as they may award to the bidder. . Kelly v. City of Chicago, 62 Ill. 279. On no principle can this bill be sustained. The decree dismissing the bill was not error, and the judgment of the Appellate Court is affirmed. judgment affirmed.